DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s arguments filed on 05/07/2020.
Specification
3. 	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
4. 	Claim 1 is objected to because of the following informalities:  
Regarding claim 1, in Lines 13, Applicant claimed element(s), “the second voltage rail circuit” needs to be amended as, -- “the second voltage rail circuit board” --.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
6. 	Claims 1, 6, 9, 21 is rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Cottet et al. (“Cottet”, EP 2587907- one of the references from Applicant’s admitted IDS)
Regarding claim 1, Cottet teaches a high-power Voltage Regulator Module (VRM) (Fig. 1, 25; module 102; Para 144) comprising: 
a first voltage rail circuit board (Fig. 22; power modules 607 and 610) oriented in a first plane (Fig. 22; power modules 607 and 610), comprising a first plurality of VRM elements (102) the first voltage rail circuit board being configured to produce a first rail voltage (Para 110, 132); 
a second voltage rail circuit board (Fig. 22; power modules 607 and 610) comprising a second plurality of VRM elements (102) and oriented in a second plane that is substantially parallel to the first plane, the second voltage rail circuit board being configured to produce a second rail voltage (Para 110, 132);
a first capacitor circuit board Fig. 21, 24; 1305; Para 138) oriented in a third plane (See, below explanation for PLANES) that is substantially perpendicular to the first plane; and 
a second capacitor circuit board (1305, 1307, 1309, 1311) oriented in a fourth plane that is substantially parallel to the third plane.
[Cottet teaches arrangements with multilevel converters (Para 68), as voltage regulators VRM for high power motor drive applications (Para 69). The power semiconductor MODULES 607 of each power converter 102 are mounted on BOARDS, which are stacked on different PLANES (Fig. 22; power modules 607 and 610). More planed are formed by stacking the power converters 102 (Fig. 25). Furthermore, each power converter 102 comprises each own CAPACITORS ‘1304, 1306, 1308, 1310’, which are grouped together and mounted on different circuit boards ‘1305, 1307, 1309, 1311’. These CAPACITOR BOARDS “1305, 1307, 1309, 1311’ are PARALLEL to each other and PERPENDICULAR (Para 17, 27) to both the BASE PLATE 1302 of the full-bridge power converter ‘102, 402’ and the connectors ‘1402’ (Fig. 24; Para 106, 139, 141). The power converters and the capacitors are connected to each other through BUSBARS (Para 110, 132- RAIL VOLTAGE(S)). Thus, there are at least two planes with VRM modules and at least two perpendicular planes with capacitors. Fig. 24 shows the CAPACITORS are connected to each other with CONDUCTORS and FLUID COOLING (Para 40 and abstract)]
Regarding claim 6, Cottet teaches the high power VRM (102) is configured to: receive a supply voltage (Para 110, 132- RAIL VOLTAGE(S)) across the first voltage rail circuit board and the second voltage rail circuit board; and produce an output voltage at a voltage less than the supply voltage (such, as when used in a buck or step-down converter).
Regarding claim 9,21, Cottet teaches a cooling system sink (abstract cooling source thru inlet 614 having a flow direction 510); and piping (abstract; such as condenser 602) coupled to the cooling system sink and configured to cool (by running thru between VRMS expressed as IGBT 610 in Fig. 7) the first plurality of VRM elements (102) and the second plurality of VRM elements (another 102).
Claim Rejections - 35 USC § 103
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
8. 	Claims 7, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cottet (EP 2587907).
Regarding claim 7, Cottet fails to teach use of a supply voltage and corresponding output voltage, except for the supply voltage being approximately 40 volts; and the output voltage being approximately 0.8 volts.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention was made Cottet’s taught VRM’s a buck topology to use certain value of supply voltage and corresponding output voltage, per load’s applicable use, as doing so would have ensured am improved efficient and flexible VRM module design choice, as taught by Cottet ( Para 2-6), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 19, Cottet teaches each of the VRM elements is configured to produce power, except for power value being at least 600 watts of power at about 0.8 volts.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention was made Cottet’s taught VRM’s a buck topology to use certain value of supply voltage and corresponding output voltage, per load’s applicable use, as doing so would have ensured am improved efficient and flexible VRM module design choice, as taught by Cottet ( Para 2-6), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
Allowable Subject Matter
9. 	Claims 10-18 are allowed.
Regarding claim 10, a search of prior art(s) failed to teach, “ the first capacitor circuit board having formed therein a third plurality of conductors, and having a third plurality of capacitors; the second capacitor circuit board having formed therein a fourth plurality of conductors, and having a fourth plurality of capacitors; a fifth plurality of conductors coupling the first voltage rail circuit board to the first capacitor circuit board and to the second capacitor circuit board; and a sixth plurality of conductors coupling the second voltage rail circuit board to the first capacitor circuit board and to the second capacitor circuit board”.
Claims 11-18 are depending from claim 10.
10. 	Claims 5, 8, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, a search of prior art(s) failed to teach, “the first capacitor circuit board having mounted thereon a third plurality of capacitors, the third plurality of capacitors being configured to filter medium to low frequency components of the first rail voltage and the second rail voltage; and the second capacitor circuit board having mounted thereon a fourth plurality of capacitors the fourth plurality of capacitors being configured to filter high frequency components of the first rail voltage and the second rail voltage”.
Regarding claim 8, a search of prior art(s) failed to teach, “the second capacitor circuit board includes a plurality of solder ball connections to deliver the output voltage to an Integrated Circuit (IC)”.
Regarding claim 20, a search of prior art(s) failed to teach, “wherein each of the VRM elements is configured to provide at least 100 amperes of current to the first capacitor circuit board and second capacitor circuit board”.
Conclusion
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571) 270-7921. The examiner can normally be reached on M-Th 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        








	/THIENVU V TRAN/                                                              Supervisory Patent Examiner, Art Unit 2839